           Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 1 of 58



 1   MAY, POTENZA, BARAN & GILLESPIE, P.C.
     201 North Central Avenue, 22nd Floor
 2   Phoenix, Arizona 85004-0608
     Telephone: (602) 252-1900
 3   Facsimile: (602) 252-1114
     Jason M. Covault – SBN 025425
 4   Jesse R. Callahan – SBN 025393
     Michelle L. Mozdzen – SBN 028188
 5   E-mail: jcovault@maypotenza.com
             jcallahan@maypotenza.com
 6           mmozdzen@maypotenza.com
     Attorneys for Plaintiff
 7
 8                   IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE DISTRICT OF ARIZONA
10   BLOOM MASTER FUND I, LLC,                Case No. 2:21-cv-01116-DJH
     a Delaware limited liability
11   corporation,
12                               Plaintiff,     VERIFIED FIRST AMENDED
     vs.                                              COMPLAINT
13
     CAPNA INTELLECTUAL, INC.,
14   a California corporation, and
     TIERRA GROW MANAGEMENT,                                (Tier 3)
15   LLC, an Arizona limited liability
     corporation,
16
                              Defendants.
17
18         Plaintiff Bloom Master Fund I, LLC, (“Bloom”) by and through its attorneys,
19   for its First Amended Complaint against Defendants Capna Intellectual, Inc.,
20   and Tierra Grow Management, LLC, (collectively “Defendants”), alleges, on
21   knowledge as to its own actions, and otherwise upon information and belief, as
22   follows:
23                           PRELIMINARY STATEMENT
24         1.    This is an action for infringement of Bloom’s trademark BLOOM, for
25   unfair competition and false designation of origin, and for substantial and related
26   claims of trademark infringement under the statutory and common laws of the
27   State of Arizona, all arising from the Defendants’ unauthorized use of the mark
28   “BLOOM” in connection with the manufacture, distribution, marketing,

                                               1
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 2 of 58




 1 advertising, promotion, offering for sale, and/or sale of Defendants’ marijuana
 2 and cannabis products containing THC (tetrahydrocannabinol), including
 3 cannabis concentrates, cartridges, and oils, in Arizona.
 4        2.     Bloom seeks injunctive and monetary relief.
 5                    PARTIES, VENUE, AND JURISDICTION
 6        3.     Plaintiff Bloom is a Delaware limited liability company with its
 7 principal place of business in Maricopa County, Arizona, and that is authorized
 8 to do business in Arizona.
 9        4.     Plaintiff Bloom has three members.
10        5.     The majority member (greater than 75%) of Bloom is a Delaware
11 limited liability company that is wholly owned by an individual who is an Arizona
12 citizen, and who is domiciled in Arizona.
13        6.     Defendant Capna Intellectual, Inc. is a California corporation doing
14 business in Maricopa County, Arizona.
15        7.     Defendant Tierra Grow Management, LLC is an Arizona limited
16 liability corporation with its principal place of business in Maricopa County,
17 Arizona.
18        8.     There is no complete diversity jurisdiction in this lawsuit (and was
19 no complete diversity jurisdiction at the time the original Verified Complaint was
20 filed) because the individual who entirely owns and controls the Delaware LLC
21 that is the majority member of Bloom is an Arizona citizen. Defendant Tierra
22 Grow Management LLC is an Arizona limited liability company that, on
23 information and belief, is owned and controlled by Arizona members and citizens
24 at the time of this filing.
25        9.     There is no longer federal question jurisdiction in this lawsuit
26 because Plaintiff Bloom filed this First Amended Complaint, as a matter of right,
27 removing its allegations and claims regarding questions of federal law, including
28 its Lanham Act and Federal Trademark claims.
                                        2
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 3 of 58




 1       10.    This Court has the discretion, but not the obligation, to exercise
 2 pendant jurisdiction regarding the remaining claims based upon Arizona’s laws
 3 and the Arizona Constitution pertaining to the manufacture, distribution,
 4 marketing, advertising, promotion, offering for sale, and/or sale of marijuana and
 5 cannabis products containing THC (tetrahydrocannabinol), including cannabis
 6 concentrates, cannabis cartridges, and marijuana flower.
 7                                       FACTS
 8              A.    Plaintiff Bloom and the BLOOM Mark
 9       11.    Plaintiff Bloom is the owner of the valid trademark BLOOM, as
10 described and explained further below, in Arizona commerce for use with
11 cannabis products and/or marijuana products containing THC.
12       12.    THC is the primary psychoactive compound in cannabis that
13 produces a euphoric sensation caused by the compound interacting with the
14 human endocannabinoid system.
15       13.    Bloom does not manufacture, distribute, market, advertise, promote,
16 offer for sale, and/or sell any hemp products.
17       14.    Bloom does not manufacture, distribute, market, advertise, promote,
18 offer for sale, and/or sell any vaporizers or batteries that are used for marijuana
19 products under the names Bloom, BLOOM, or The Bloom.
20       15.    Plaintiff and its parents, subsidiaries, and affiliated entities, own,
21 manage, and operate several dual license marijuana facilities (including medical
22 marijuana dispensaries prior to January 19, 2021, and now medical and adult-
23 use marijuana dispensaries) throughout Arizona, including dispensaries in
24 Phoenix, Peoria, Tucson, and Sedona.
25       16.    Plaintiff Bloom has used the BLOOM Mark in commerce throughout
26 the state of Arizona continuously since its formation in 2013 in connection with
27 the manufacture, provision, offering for sale, sale, marketing, advertising, and
28 promotion of cannabis products. Attached hereto as Exhibit 1 are copies of
                                        3
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 4 of 58




 1 representative samples of cannabis products showing Bloom’s use of the BLOOM
 2 Mark in connection with these goods.
 3       17.    After its formation in 2013, Plaintiff Bloom began producing and
 4 selling cannabis products using the BLOOM Mark at its own dispensaries,
 5 including and in other dispensaries throughout Arizona.
 6       18.    Plaintiff Bloom has registered with the Arizona Secretary of State
 7 the following standard character trademarks for cannabis products:
 8              • BLOOM
 9              • BLOOM CANNABIS
10              • BLOOM DISPENSARY
11              • BLOOM DISPENSARIES
12       19.    The registration number for the BLOOM standard character mark is
13 9228756.
14       20.    The registration number for the BLOOM CANNABIS standard
15 character mark is 9228764.
16       21.    The registration number for the BLOOM DISPENSARY standard
17 character mark is 9228767.
18       22.    The registration number for the BLOOM DISPENSARIES standard
19 character mark is 9228769.
20       23.    Plaintiff Bloom has registered with the Arizona Secretary of State
21 the following special character trademarks for cannabis products:
22              • BLOOM
23              • BLOOM CANNABIS
24              • BLOOM DISPENSARY
25              • BLOOM DISPENSARIES
26       24.    The registration number for the BLOOM special character mark is
27 9228480.
28
                                      4
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 5 of 58




 1       25.    The registration number for the BLOOM CANNABIS special
 2 character mark is 9228482.
 3       26.    The registration number for the BLOOM DISPENSARY special
 4 character mark is 9228485.
 5       27.    The registration number for the BLOOM DISPENSARIES special
 6 character mark is 9228484.
 7       28.    The special character marks consist of the literal element “bloom” in
 8 lower-case letters. The marks that include additional terms (i.e., DISPENSARY,
 9 DISPENSARIES, CANNABIS), such word appears below the word “bloom”
10 justified with the right margin of the word “bloom.” In each mark, the double ‘o’
11 in “bloom” is depicted as an orange lemniscate, and the remaining words in the
12 mark are in black lower case letters. A lemniscate is a geometric shape most
13 commonly known for its use as the mathematical symbol representing the
14 concept of infinity. The shape is, in essence, a figure eight, whereby two
15 symmetric hoops intersect at a central point.
16       29.    Bloom’s registration of these particular trademarks and special
17 character marks (collectively, the “BLOOM Family of Marks,” or the “BLOOM
18 Marks”) creates a presumption of registrability, including a presumption that
19 these trademarks are at least suggestive and not merely descriptive.
20       30.    Over the following years, Bloom has used the BLOOM name not only
21 for the name of its dispensaries located throughout Arizona, but also uses the
22 BLOOM name to market, advertise, and sell its cannabis and cannabis products
23 that are sold at dispensaries in Arizona.
24       31.    As a result of its widespread, continuous, and exclusive use of the
25 BLOOM Marks to identify its cannabis products in Arizona and Bloom as their
26 source, Bloom owns valid and subsisting common law rights to the BLOOM
27 Marks in Arizona.
28
                                       5
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 6 of 58




 1       32.      The public has come to recognize the BLOOM Marks and now
 2 associates them with Bloom and Bloom’s associated dispensaries and its cannabis
 3 products. As a result, the BLOOM Marks have become distinctive to both the
 4 consuming public and Bloom’s trade.
 5       33.      Bloom has expended substantial time, money, and resources
 6 marketing, advertising, and promoting the marijuana and cannabis goods sold
 7 under the BLOOM Marks in Arizona, including through social media platforms,
 8 paid online media marketing campaigns, direct consumer texting, outdoor
 9 advertising,     printed   distributions   and   advertising,   industry   events,
10 charity/volunteer work, branded “swag” and clothing articles, and it has
11 established a valuable reputation in connection therewith in Arizona.
12       34.      Bloom distributes and sells cannabis products under the BLOOM
13 Marks in dispensary locations throughout Arizona, and also through online sales
14 via Bloom’s own website as well as third-party ordering sites for sales in Arizona.
15       35.      Bloom offers and sells its cannabis products in Arizona under the
16 BLOOM Marks to medical marijuana patients and consumers, and, as of January
17 2021, recreational marijuana consumers as well.
18       36.      As a result of Bloom’s expenditures and efforts, the BLOOM Marks
19 have come to signify the high quality of the cannabis products designated by the
20 BLOOM Marks in Arizona, and acquired incalculable distinction, reputation, and
21 goodwill belonging exclusively to Bloom.
22       37.      Bloom’s BLOOM Marks and the cannabis products offered
23 thereunder in Arizona have received significant unsolicited coverage in various
24 media, including being awarded the Phoenix New Times “Best Medical
25 Marijuana Dispensary” in 2017, featured in the October 2013 Dispensary
26 Review: Bloom in Phoenix; on ThisIsTucson.com’s community website, and on
27 various news segments produced by Channel 5 News and Phoenix’s CBS News
28 affiliate throughout the years.
                                        6
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 7 of 58




 1        B.     Defendants’ Unlawful Activities
 2       38.     Defendants are engaged in the sale of cannabis products in Arizona,
 3 including cannabis cartridges.
 4       39.     Cannabis cartridges are different from vaporizers or batteries.
 5 Vaporizers and batteries are not cannabis products and do not contain any THC.
 6       40.     Cannabis cartridges must be attached to vaporizers so their contents
 7 can be ingested.
 8       41.     Without Bloom’s authorization, and upon information and belief,
 9 beginning long after Bloom acquired protectable exclusive rights in its BLOOM
10 Marks, Defendants adopted and began using a mark substantially identical to
11 Bloom’s BLOOM Marks (hereinafter, the "Infringing Mark") in Arizona
12 commerce for cannabis cartridges.
13       42.     The Infringing Mark adopted and used by Defendants for cannabis
14 cartridges is identical to the literal component of Bloom’s Mark, the word
15 “bloom,” and the graphic elements are confusingly similar to Bloom’s BLOOM
16 Mark.
17       43.     One of the most recognizable graphic features of Bloom’s stylized
18 Marks is the depiction of the double ‘o’ in the word “bloom,” appearing as a
19 lemniscate.
20       44.     Defendants’ Infringing Mark on cannabis cartridges utilizes a
21 confusingly similar graphic element for the double ‘o’ in the word “bloom,” which
22 is depicted as two intersecting symmetric hoops.
23       45.     When Defendants’ Infringing Mark appears in color, the double ‘o’ in
24 the word “bloom” appears in red, and the remaining letters in black.
25       46.     Defendants have been engaged in the distribution, advertising,
26 promotion, offering for sale, and sale of cannabis cartridges, and on information
27 and belief other cannabis products using the Infringing Mark in Arizona.
28 Attached hereto as Exhibit 2 are copies of emails received by Bloom suggesting
                                        7
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 8 of 58




 1 that the Arizona consuming public has confused Bloom’s BLOOM Mark with
 2 Defendants’ Infringing Mark. Defendants’ Infringing Mark in Exhibit 2 appears
 3 on vaporizers.
 4       47.    The cannabis products Defendants have distributed, marketed,
 5 advertised, promoted, offered for sale, and sold under the Infringing Mark are of
 6 the same class of cannabis goods sold by Bloom in Arizona.
 7       48.    Defendants have distributed, marketed, advertised, promoted,
 8 offered for sale, and sold their cannabis products in Arizona under the Infringing
 9 Mark through trade channels identical to those utilized by Bloom in Arizona.
10       49.    Defendants have marketed, advertised, and promoted their cannabis
11 products in Arizona under the Infringing Mark through marketing, advertising,
12 and promotional channels identical to those utilized by Bloom in Arizona.
13       50.    Defendants offer and sell their cannabis products under the
14 Infringing Mark in Arizona to the same types of consumers to whom goods are
15 offered and sold under the BLOOM Marks by Bloom in Arizona.
16       51.    Upon information and belief, the cannabis products Defendants offer
17 under the Infringing Mark in Arizona are not of the same quality, and/or are not
18 subject to the same standards or quality control as Bloom’s products.
19       52.    On January 19, 2021, Bloom sent a cease and desist letter to
20 Defendants objecting to Defendants’ use of the Infringing Mark. Attached hereto
21 as Exhibit 3 is a true and correct copy of Bloom’s January 19, 2021 cease and
22 desist letter to Defendants.
23       53.    Bloom has received information from various marijuana dispensaries
24 that Defendants are now selling their cannabis products in Arizona under the
25 Infringing Mark.
26       54.    Bloom has received information that Arizona customers have been
27 confused by Defendants’ sale of cannabis products under the Infringing Mark and
28 that the Arizona customers believed that Defendants’ cannabis products
                                       8
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 9 of 58




 1 marketed for sale and sold under the Infringing Mark were Bloom’s cannabis
 2 products.
 3        55.   Defendants’ infringing acts, as alleged herein, have caused and are
 4 likely to cause confusion, mistake, and deception among the relevant consuming
 5 public in Arizona as to the source or origin of the Defendants’ cannabis products
 6 and have deceived and are likely to deceive the relevant consuming public into
 7 believing, mistakenly, that Defendants’ cannabis products originate from, are
 8 associated or affiliated with, or otherwise authorized by Bloom.
 9        56.   Defendants’ infringing acts, as alleged herein, have resulted in
10 actual confusion as evidenced by dispensary employees contacting Bloom about
11 Bloom’s “new” products they have seen in their stores. The products in question
12 were manufactured by Defendants and were marketed for sale and sold under
13 the Infringing Mark, rather than the BLOOM Marks.
14        57.   Upon information and belief, Defendants’ acts are willful, with the
15 deliberate intent to trade on the goodwill of Bloom’s BLOOM Marks, cause
16 confusion and deception in the marketplace in Arizona, and divert potential sales
17 of Bloom’s cannabis products to the Defendants.
18        58.   On July 1, 2021, shortly before 12:00pm, Defendants filed their
19 Response to Application for Temporary Restraining Order (“Response”) 1
20 pursuant to this Court’s order.
21        59.   In the Response, Defendants stated, “Capna has federal trademark
22 rights in the word ‘BLOOM’ for electric vaporizers—the only type of product it
23 sells or authorizes in Arizona—dating back to 2012.”
24
25
     Defendant Tierra Grow Management, LLC filed Defendant Tierra Grow
     1
26
   Management, LLC’s Joinder in Defendant Capna Intellectual, Inc.’s Response to
27 Plaintiff’s Application for Temporary Restraining Order, “incorporate[ing] by
   reference all portions of Capna’s response, and jointly request[ing] that the Court
28
   deny Plaintiff’s request for temporary restraining order or other injunctive relief.”
                                         9
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 10 of 58




 1       60.    On July 1, 2021 at 1:36pm, a representative of Bloom went to the
 2 Sunday Goods dispensary, located at 1616 E. Glendale Ave, Phoenix, AZ 85020,
 3 and purchased three cannabis cartridges made from the cannabis strains King
 4 Louis XIII, Maui Wowie, and Pineapple Express.
 5       61.    Exhibit 4 shows a display card positioned in front of the cannabis
 6 cartridge labeled with the Defendants’ Infringing Mark. On the display card,
 7 directly under the Infringing Mark appears the word “Arizona.”
 8       62.    The display card in Exhibit 4 states, “Bloom Distillate Cartridge An
 9 experience that is as close to the plant as possible.”
10       63.    Attached as Exhibit 5 is a picture of the sealed package of three
11 cannabis cartridges bearing Defendants’ Infringing Mark that were purchased
12 by Plaintiff Bloom’s representative. The package is sealed in a child resistant zip
13 lock bag. The staple connects the package to the receipt bearing the location,
14 date and time, strains, and price of the cannabis cartridges, which clearly states
15 “BLOOM” above each of the strains.
16       64.    Attached as Exhibit 6 is a picture of the three cannabis cartridges,
17 each of which clearly bears Defendants’ Infringing Mark, that Plaintiff’s
18 representative removed from the package, sitting on top of the package.
19       65.    Exhibits 4 - 6 demonstrate that cannabis cartridges bearing the
20 Infringing Mark are being marketed and sold in Arizona, contrary to Defendant
21 Capna’s assertion in the Response that “electric vaporizers” are the “only type of
22 product it sells or authorizes in Arizona.”
23       66.    Attached    as   Exhibit     7   is   a   screenshot   of   the    website
24 “thebloombrands.com/bloom-vape/#pineapple-express”.          Defendants’       cannabis
25 cartridges bear the same Infringing Mark as Exhibits 4 - 6.
26       67.    Attached as Exhibit 8 are four screenshots from the website
27 www.leafly.com showing Defendants’ cannabis cartridges with Defendants’
28
                                        10
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 11 of 58




 1 Infringing Mark, stating that such products are also found at “The Superior
 2 Dispensary (Med/Rec) located 6.0 miles away - Phoenix, AZ”.
 3        68.   Attached as Exhibit 9 are two screenshots of maps from google.com
 4 showing that the Sunday Goods dispensary is located 9.3 miles from the Sandra
 5 Day O’Connor United States Courthouse, and that The Superior Dispensary is
 6 located 6.5 miles from the Sandra Day O’Connor United States Courthouse.
 7        69.   Defendants’ acts are causing, and unless restrained, will continue to
 8 cause, damage and immediate irreparable harm to Bloom and to its valuable
 9 reputation and goodwill with the consuming public in Arizona for which Bloom
10 has no adequate remedy at law.
11                                    COUNT ONE
12                 (Arizona Registered Trademark Infringement)
13        70.   Bloom repeats and realleges paragraphs 1 through 69 hereof, as if
14 fully set forth herein.
15        71.   Arizona law prohibits the use of a registered mark or a mark similar
16 to it, in connection with any goods or services or any container for goods in any
17 manner that is likely to cause confusion, mistake, or deception about the origin,
18 sponsorship, or approval of the goods, services, or commercial activities by the
19 owner of the registered mark. See A.R.S. § 44-1451.
20        72.   Arizona law prohibits the misappropriation of trademarks and the
21 use of any registered mark in a manner “that is likely to cause confusion, cause
22 a mistake or deceive a person” as to the identity of an entity or person. See A.R.S.
23 § 44-1451(A)(1).
24        73.   Where such confusion exists, the question in litigation becomes
25 whether the trademark has previously come to indicate the plaintiff’s business.
26 See Taylor v. Quebedeaux, 126 Ariz. 515, 516 (1980); see also Skydive Arizona,
27 Inc. v. Hogue, 238 Ariz. 357, 366 (App. 2015) (“The universal test [for unfair
28 competition] is whether the public is likely to be deceived”).
                                        11
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 12 of 58




 1       74.    The BLOOM Marks have exclusively indicated the business of Bloom
 2 in Arizona since 2013.
 3       75.    Defendants’ commercial use of the Infringing Mark for cannabis
 4 products in Arizona constitutes the unlawful acts of trademark infringement,
 5 initial interest confusion, false advertising, palming off, and/or misappropriation.
 6       76.    Defendants’ commercial use of the Infringing Mark for cannabis
 7 products in Arizona is likely to deceive consumers into believing that Defendants’
 8 product is actually the product that Bloom offers for sale.
 9       77.    Defendants’ commercial use of the Infringing Mark for cannabis
10 products in Arizona is the effective equivalent of making an active
11 misrepresentation to the Arizona market as to the source of the product.
12       78.    Defendants’ commercial use of the Infringing Mark for cannabis
13 products in Arizona constitutes an attempt to mislead consumers into believing
14 that Defendants’ product is actually the product of its better-known competitor,
15 Bloom.
16       79.    Defendants’ commercial use of the Infringing Mark for cannabis
17 products in Arizona is an attempt to misappropriate and capitalize upon the
18 goodwill associated with Bloom’s BLOOM Marks for cannabis products.
19       80.    These facts indicate the existence of marketplace confusion,
20 consumer deception, and the false impression in the Arizona cannabis market
21 that two competing but identically-named products are in fact the same, or come
22 from the same source, manufacturer, or origin.
23       81.    Thus, Defendants’ use of the Infringing Mark in Arizona infringes on
24 Bloom’s rights and leads to reasonable consumer confusion.
25       82.    Defendants’ continued use of the Infringing Mark for cannabis
26 products in Arizona after its receipt of the January 19 letter demonstrates that
27 Defendants engaged in this conduct with knowledge that their use infringes upon
28 Bloom’s trademark.
                                        12
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 13 of 58




 1       83.    As a direct and proximate result of Defendants’ infringement of
 2 Bloom’s BLOOM Marks, use of the Infringing Mark, and unfair competition, all
 3 in Arizona, Bloom has suffered damages in an amount to be determined at trial.
 4                                     COUNT TWO
 5               (Arizona Common Law Trademark Infringement)
 6       84.    Bloom repeats and realleges paragraphs 1 through 83 hereof, as if
 7 fully set forth herein.
 8       85.    Bloom is the rightful owner of the BLOOM Mark and the BLOOM
 9 Family of Marks.
10       86.    Defendants’ unauthorized use in commerce of the Infringing Mark in
11 Arizona as alleged herein is likely to confuse consumers as to the origin, source,
12 sponsorship, or affiliation of Defendants’ goods, and is likely to cause consumers
13 to believe, contrary to fact, that Defendants’ cannabis products are sold,
14 authorized, endorsed, or sponsored by Bloom, or that Defendants are in some way
15 affiliated with or sponsored by Bloom.
16       87.    Defendants’ conduct therefore constitutes trademark infringement
17 in violation of A.R.S. § 44-1452.
18                                  COUNT THREE
19                               (Unfair Competition)
20       88.    Bloom repeats and realleges paragraphs 1 through 87 hereof, as if
21 fully set forth herein.
22       89.    The misuse of a trademark in a way that leads to deception, mistake,
23 or marketplace confusion gives rise to a claim of Unfair Competition. See Taylor
24 v. Quebedeaux, 126 Ariz. 515, 516 (1980); see also Skydive Arizona, Inc. v. Hogue,
25 238 Ariz. 357, 366 (App. 2015) (“The universal test [for unfair competition] is
26 whether the public is likely to be deceived”).
27       90.    Where such confusion exists, the question in litigation becomes
28 whether the trademark has previously come to indicate Bloom’s business. Id.
                                        13
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 14 of 58




 1       91.    The BLOOM Marks have exclusively indicated the business of Bloom
 2 in Arizona since 2013.
 3       92.    Defendants’ commercial use of the Infringing Mark for cannabis
 4 products in Arizona constitutes the unlawful act of trademark infringement,
 5 initial interest confusion, false advertising, palming off, and/or misappropriation.
 6       93.    Defendants’ commercial use of the Infringing Mark for cannabis
 7 products in Arizona is likely to deceive consumers into believing that Defendants’
 8 products are actually products that Bloom manufactures and offers for sale.
 9       94.    Defendants’ commercial use of the Infringing Mark for cannabis
10 products in Arizona is the effective equivalent of making an active
11 misrepresentation as to the source of the products.
12       95.    Defendants’ commercial use of the Infringing Mark for cannabis
13 products in Arizona constitutes an attempt to mislead consumers into believing
14 that Defendants’ products are actually the products of its better-known
15 competitor, Bloom.
16       96.    Defendants’ commercial use of the Infringing Mark for cannabis
17 products in Arizona is an attempt to misappropriate and capitalize upon the
18 goodwill associated with Bloom’s BLOOM Marks for cannabis products.
19       97.    These facts indicate the existence of marketplace confusion and
20 consumer deception in Arizona and the false impression among the public that
21 two competing but identically-named products are in fact the same, or come from
22 the same source, manufacturer, or origin.
23       98.    Thus, Defendants’ use of the Infringing Mark in Arizona infringes on
24 Bloom’s rights and leads to reasonable (if not strategic and intentional) consumer
25 confusion.
26       99.    As a direct and proximate result of Defendants’ infringement of
27 Bloom’s BLOOM Marks, use of the Infringing Mark, and unfair competition, all
28 in Arizona, Bloom has suffered damages in an amount to be determined at trial.
                                        14
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 15 of 58




 1                                  PRAYER FOR RELIEF
 2        WHEREFORE Bloom prays for judgment and orders against Defendants
 3 as follows:
 4        A.        Compensatory damages in an amount to be determined at trial;
 5        B.        Consequential damages in an amount to be determined at trial;
 6        C.        Defendants’ profits pursuant to A.R.S. § 44-1451(B)(2)(a);
 7        D.        Plaintiff’s damages pursuant to A.R.S. § 44-1451(B)(2)(b);
 8        E.        Plaintiff’s costs pursuant to A.R.S. § 44-1451(B)(2)(c);
 9        F.        Defendants’ profits, Plaintiff’s damages, Plaintiff’s reasonable
10 attorneys’ fees, and Plaintiff’s costs pursuant to A.R.S. § 44-1452;
11        G.        Plaintiff’s reasonable attorneys’ fees;
12        H.        Plaintiff’s costs pursuant to A.R.S. §§ 12-341 and/or 12-1840;
13        I.        Granting an injunction preliminarily and permanently enjoining the
14 Defendants, their employees, agents, officers, directors, attorneys, successors,
15 affiliates, subsidiaries, and assigns, and all of those in active concert and
16 participation with any of the foregoing persons and entities who receive actual
17 notice of the Court's order by personal service or otherwise from:
18             i.   Manufacturing,      distributing/providing,     selling,   marketing,
19             advertising, promoting, or authorizing any third party to manufacture,
20             distribute, provide, sell, market, advertise or promote cannabis products
21             bearing the mark BLOOM or any other mark that is a counterfeit, copy,
22             simulation, confusingly similar variation, or colorable imitation of
23             Plaintiff’s BLOOM Marks in Arizona;
24             ii. Engaging in any activity that infringes Plaintiff’s rights in its
25             BLOOM Marks in Arizona;
26             iii. Engaging in any activity constituting unfair competition with
27             Plaintiff in Arizona;
28
                                            15
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 16 of 58




 1             iv. Making or displaying any statement, representation, or depiction
 2             that is likely to lead the Arizona public or trade to believe that (i)
 3             Defendants’ goods are in any manner approved, endorsed, licensed,
 4             sponsored, authorized, or franchised by or associated, affiliated, or
 5             otherwise connected with Plaintiff or (ii) Plaintiff’s goods are in any
 6             manner approved, endorsed, licensed, sponsored, authorized, or
 7             franchised by or associated, affiliated, or otherwise connected with
 8             Defendants;
 9             v. Using or authorizing any third party to use in connection with any
10             business or goods, any false description, false representation, or false
11             designation of origin, or any marks, names, words, symbols, devices, or
12             trade dress that falsely associate such business, goods and/or services
13             with Plaintiff in Arizona or tend to do so;
14             vi. Registering or applying to register in Arizona any trademark, service
15             mark, domain name, trade name, or other source identifier or symbol of
16             origin consisting of or incorporating the mark BLOOM or any other mark
17             that infringes or is likely to be confused with Plaintiff’s BLOOM Marks,
18             or any goods or services of Plaintiff, or Plaintiff as their source, all in
19             Arizona; and
20             vii. Aiding, assisting, or abetting any other individual or entity in doing
21             any act prohibited by sub-paragraphs (a) through (g).
22        J.      Granting such other and further relief as the Court may deem proper
23 to prevent the Arizona public and trade from deriving the false impression that
24 any goods or services manufactured, sold, distributed, licensed, marketed,
25 advertised, promoted, or otherwise offered or circulated by Defendants are in any
26 way approved, endorsed, licensed, sponsored, authorized, or franchised by or
27 associated, affiliated, or otherwise connected with Plaintiff or constitute or are
28 connected with Plaintiff’s goods;
                                          16
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 17 of 58




 1         K.    Directing Defendants to immediately cease all manufacture, display,
 2 distribution, marketing, advertising, promotion, sale, offer for sale and/or use of
 3 any     and   all   packaging,   labels,   catalogs,   shopping   bags,   containers,
 4 advertisements, signs, displays, and other materials that feature or bear any
 5 designation or mark incorporating the mark BLOOM or any other mark that is
 6 a counterfeit, copy, simulation, confusingly similar variation, or colorable
 7 imitation of Plaintiff’s BLOOM Marks, including the Infringing Mark, in
 8 Arizona, and to direct all distributors, retailers, wholesalers, and other
 9 individuals and establishments located in Arizona that distribute, advertise,
10 promote, sell, or offer for sale Defendants’ goods or services to cease forthwith the
11 display, distribution, marketing, advertising, promotion, sale, and/or offering for
12 sale of any and all goods, services, packaging, labels, catalogs, shopping bags,
13 containers, advertisements, signs, displays, and other materials featuring or
14 bearing the mark BLOOM or any other mark, including the Infringing Mark,
15 that is a counterfeit, copy, simulation, confusingly similar variation, or colorable
16 imitation of the Plaintiff’s BLOOM Marks, and to immediately remove them from
17 public access and view;
18         L.    Pursuant to A.R.S. § 44-1451(B)(5), cancellation or transfer of any
19 and all of Defendants’ registrations that infringe upon Plaintiff’s registered
20 trademarks, including the Infringing Mark;
21         M.    Pursuant to A.R.S. § 44-1451(B)(5), an order commanding that any
22 reproductions, copies, counterfeits, or colorable imitations of Plaintiff’s registered
23 trademarks in Defendants’ possession or under Defendants’ control, including
24 the Infringing Mark, be destroyed or delivered for destruction;
25         N.    For interest on the foregoing amounts at the maximum rate
26 permitted by A.R.S. § 44-1201; and
27         O.    For such other and further relief as this Court deems just and proper.
28
                                         17
     Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 18 of 58




 1    RESPECTFULLY SUBMITTED this 2nd day of July, 2021.
 2                      MAY, POTENZA, BARAN & GILLESPIE, P.C.
 3                      /s/ Jason M. Covault
                        Jason M. Covault
 4                      Jesse R. Callahan
                        Michelle L. Mozdzen
 5                      Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   18
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 19 of 58




 1                          CERTIFICATE OF SERVICE

 2        I HEREBY CERTIFY that on July 2, 2021, I electronically transmitted the
 3 attached document to the Clerk’s Office using the CM/ECF System for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5   Robert A. Mandel                       David W. Williams
     ZUBER LAWLER, LLP                      DAVIS MILES MCGUIRE GARDNER PLLC
 6   2415 E. Camelback Rd., Ste. 700        40 E. Rio Salado Pkwy., Ste. 425
     Phoenix, AZ 85016                      Tempe, AZ 85281
 7   Tel: (602) 610-1944                    Tel: (480) 344-4047
     Fax: (213) 596-5621                    Fax: (480-733-3748
 8   Email: rmandel@zuberlawler.com         Email: dwilliams@davismiles.com
     Email: tdancer@zuberlawler.com         Attorneys for Defendant
 9   Attorneys for Defendant                TIERRA GROW MANAGEMENT,
     CAPNA INTELLECTUAL, INC.               LLC
10
11
12
13                                      /s/ Anne Finch

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       19
        Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 20 of 58




 1                                  VERIFICATION
 2        I, L. Edward Judice, general counsel for Plaintiff Bloom Master Fund I,
 3 LLC, hereby declare under penalty of perjury that I have read the foregoing
 4 Verified First Amended Complaint, know the contents thereof, and that the
 5 allegations made therein are true and correct, except those made under
 6 information and belief, which I believe to be true.
 7        Dated this _____
                      1st day of July, 2021.
 8
 9
                                        L. Edward Judice
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       17
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 21 of 58




                                        EXHIBIT 1
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 22 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 23 of 5
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 24 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 25 of 58




                                        EXHIBIT 2
                 Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 26 of 58




From: Quinn Goldsberry <quinn.goldsberry@medmen.com>
Date: May 21, 2021 at 3:41:35 PM MST
To: ed@infinitebloom.com
Subject: Bloom Cartridges


Ed, I noticed the Bloom vape pens are for sale now on Leaflink. Is this you wholesale
product? Have your rep reach out to discuss.


Best,
Quinn


Quinn Goldsberry
Sales Manager
P: 480-452-5652




MedMen.com


NOTICE: This message is intended only for the named recipient and may contain confidential,
proprietary and/or legally privileged information. Any dissemination, distribution, or copying of this
information is strictly prohibited. If you have received this message in error, please advise the sender
by reply email, and delete this message and any attachments immediately.




                                                                                                  1
                Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 27 of 58




From: Vartan Victor Arabyan <vartan@oxhn.com>
Date: May 27, 2021 at 1:42:20 PM MST
To: ed@infinitebloom.com
Subject: We are carrying your product!


      Hey Ed,

      I was at our dispensary and found out we are carrying your product!




                                                     1
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 28 of 58




                                        EXHIBIT 3
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 29 of 58

                                                     201 North Central Avenue
                                                                     22nd Floor
                                                  Phoenix, Arizona 85004-0608
                                                     Main Line: 602-252-1900
                                                      Facsimile: 602-252-1114
MICHELLE L. MOZDZEN                              mmozdzen@maypotenza.com
ATTORNEY AT LAW                                         www.maypotenza.com




                               January, 19, 2021



SENT VIA U.S. FIRST CLASS MAIL

                                         Michael John Arensdorf,
 Capna Intellectual                      Statutory Agent
 15021 Ventura Blvd. #512                18275 Meadow Song Way
 Sherman Oaks, CA 91403                  Corral De Tierra, CA 93908

                                         DG Service Corp,
 Tierra Grow Management, LLC             Statutory Agent
 5740 E. Dixeleta Dr.                    40 E. Rio Salado Pkwy, Ste. 425
 Cave Creek, AZ 85331                    Tempe, AZ 85281


        Re:      Infringement of BLOOM trademark


To Whom it May Concern:

       This law firm has been retained to represent Bloom Master Fund I, LLC,
a Delaware limited liability company operating in Arizona, and its related
affiliates (“Bloom”), in connection with a trademark infringement claim
against Capna Intellectual, a California corporation (“Capna Intellectual”) and
Tierra Grow Management, LLC, an Arizona limited liability company (“Tierra
Grow”). The purpose of this letter is to inform you of the relevant facts and law
and determine whether the parties may resolve this issue without formal legal
action. In brief, the facts are as follows.
         Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 30 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 2


                                  FACTUAL BACKGROUND

       Bloom and its parents, subsidiaries, and affiliated entities, own, manage,
and operate several medical marijuana dispensaries throughout Arizona. After
its formation in 2013, Bloom began producing and selling cannabis products
using the trademark BLOOM at its dispensaries. Over the following years,
Bloom has used the BLOOM name not only for the name of its dispensaries
located throughout Arizona, but it uses the BLOOM name to market and
advertise its cannabis and other cannabis products sold at its dispensaries.

      Bloom has expended a substantial amount of time and money in the
development and promotion of the BLOOM mark, and it has established a
valuable reputation in connection therewith. The public has come to recognize
the BLOOM mark and now associates them with Bloom and its associated
dispensaries and cannabis products. As a result, the BLOOM mark has
become distinctive of Bloom’s goods and services.

       The specific mark at issue here is BLOOM, which Bloom began using in
commerce since its inception in 2013. Bloom uses the mark in connection with
medical marijuana products, including cannabis concentrates, cartridges, and
oils, and places the mark on product, labeling, packaging, and informational
and marketing materials. An example of Bloom’s product bearing the BLOOM
mark is enclosed herewith as Exhibit A. As a result of Bloom’s extensive history
and use of the BLOOM mark in Arizona, Bloom is the exclusive owner of this
mark, including all legal rights and goodwill associated therewith.

     It has recently come to our attention that Capna Intellectual and Tierra
Grow intend to begin the manufacture and sale of cannabis products under the
trademark BLOOM BRANDS. 1 To date, neither Capna Intellectual nor Tierra
Grow use the BLOOM mark, or any substantially similar mark, in Arizona.




1
  https://www.prnewswire.com/news-releases/bloom-brands-is-launching-strain-focused-cannabis-vapes-just-in-
time-for-arizonas-recreational-market-301175676.html
       Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 31 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 3

                              LEGAL ANALYSIS

       In determining whether the use of particular mark constitutes
infringement, Arizona courts use the factors set forth in AMF Inc. v. Sleekcraft
Boats, 599 F.2d 341 (9th Cir. 1979). The relevant factors include the strength
of the marks, the proximity of the goods or services, the similarity of the marks,
evidence of actual consumer confusion, the marketing channels employed by
each party, the types of goods and the degree of care likely to be exercised by
the purchaser, the defendant’s intent in selecting the mark, and the likelihood
of expansion of the parties’ product lines. Id. at 348-49. The core issue is
whether the defendant’s use of the mark is likely to cause a reasonable
consumer to be confused about the manufacturer of a particular product or the
provider of a particular service. Abercrombie & Fitch Co. v. Moose Creek, Inc.,
486 F.3d 629, 633 (9th Cir. 2007). If the answer is yes, then such use
constitutes infringement for which a plaintiff may seek legal remedies,
including an award of monetary damages. Id. Each of these factors is analyzed
below.

1.    Strength of the Marks.

      Bloom has been using the BLOOM mark in Arizona since its formation
in 2013. It has multiple dispensaries throughout Arizona, including
dispensaries in Phoenix, Peoria, Tucson, and Sedona. By comparison, Capna
Intellectual and Tierra Grow have not used the BLOOM mark in Arizona.
Consequently, Bloom has both priority of use and the stronger mark.

2.    Proximity of Goods or Services.

      The more similar the products are, the more likely a court is to find
infringement. Id. In this case the products are identical: both are for the
manufacture and sale of cannabis and cannabis products.

3.    Similarity of the Marks.

      The similarity of the marks “is tested on three levels: sight, sound, and
meaning.” Sleekcraft, 599 F.2d at 351. Here, the word BLOOM and BLOOM is
the same, and it is axiomatic that the sound and meaning are also the same.
      Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 32 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 4

Notwithstanding any minor differences in packaging, a court would likely find
that these marks are extremely similar.

4.    Evidence of Consumer Confusion.

       Because Capna Intellectual and Tierra Grow do not currently use the
BLOOM mark in Arizona, Bloom does not yet know to what extent the public
has actually been or will be confused. However, given the similarities between
these marks, products, packaging, and locations in which these products are
sold, it seems obvious that actual confusion will occur in the Arizona market.

5.    Marketing Channels.

      Both parties advertise their products online, in medical marijuana
dispensaries, and through social media accounts. Thus, a consumer looking for
one party’s brand in these places could easily find the other party’s brand and
mistakenly believe that its products were in fact produced by the other.

6.    Degree of Care Exercised by Consumers.

       Because medical marijuana, and soon-to-be recreational use, is a
relatively recent development in Arizona, and because marijuana remains
illegal under federal law, there are not yet many well-known brands either
serving as a dispensary or selling cannabis products in Arizona dispensaries.
As a result, a consumer who sees the word “Bloom” for a marijuana dispensary
or on packaging for cannabis products may not know that the BLOOM mark
does not refer to the same company or brand. This creates a very high
likelihood that consumers will mistakenly believe that Capna Intellectual’s
and Tierra Grow’s products using the BLOOM mark are actually produced by
Bloom, or at the very least are affiliated, sponsored, licensed, or otherwise
associated with Bloom.

7.    Intent in Selection of Mark.

       Bloom does not know Capna Intellectual’s and Tierra Grow’s intent in
selecting the mark and therefore takes no position on that factor at this time.
      Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 33 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 5

8.    Likelihood of Product Line Expansion.

     Bloom, Capna Intellectual, and Tierra Grow operate in the exact same
market: they manufacture, market, distribute, and sell cannabis products in
medical marijuana dispensaries in the State of Arizona. The products and
markets overlap.

9.    Legal Conclusion.

      When one considers all of these factors, they can arrive at only one
conclusion: Capna Intellectual’s and Tierra Grow’s use of the BLOOM mark
constitutes trademark infringement. The marks as used in the cannabis
industry are nearly identical, they are advertised in the same channels, and
they are used in Arizona dispensaries. As a result, it is extremely likely that
the public will be confused as to the origin of Capna Intellectual’s and Tierra
Grow’s product. And while Bloom has no reason to doubt that Capna
Intellectual and Tierra Grow intend to provide its customers with high-quality
products, Bloom cannot afford to take the risk that consumers will confuse
their products with Bloom’s products and services.

                          PROPOSED RESOLUTION

      Under Arizona law, Bloom has the legal right to seek preliminary and
permanent injunctive relief, monetary damages, treble damages, forfeiture of
Capna Intellectual’s and Tierra Grow’s profits, attorneys’ fees and costs (which
can quickly become significant), corrective advertising damages, and/or
statutory damages. However, Bloom has no particular desire to litigate this
dispute, and would prefer to resolve it quickly, amicably, and without payment
of money.

      Based on the article attached hereto as Exhibit B, it appears that neither
Capna Intellectual nor Tierra Grow has used this mark within Arizona. As a
result, Capna Intellectual and Tierra Grow should be able to select a different
mark to use in Arizona before the end of January 2021. In light thereof, and in
order to facilitate an amicable resolution, this office must receive unequivocal
written confirmation of the following no later than 5:00 p.m. Mountain
Standard Time on January 29, 2021:
       Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 34 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 6

         1. Capna Intellectual and Tierra Grow will immediately cease
            and desist any and all use of any mark that associates
            BLOOM with the production or sale of cannabis or cannabis
            products in Arizona;

         2. Capna Intellectual and Tierra Grow will not use any mark
            that associates BLOOM with the sale of cannabis at any
            point in the future in Arizona;

         3. Capna Intellectual and Tierra Grow is not using, and will
            not use at any point in the future, any of Bloom’s other
            trademarks, or anything confusingly similar thereto, in
            Arizona or as otherwise applicable; and

         4. Capna Intellectual and Tierra Grow will surrender or
            destroy any infringing products or packaging in its
            possession, or in the alternative, will promptly repackage its
            products such that neither its products or their packaging
            bear the BLOOM mark, or anything confusingly similar
            thereto, in Arizona.

      If all of the foregoing items are received by the deadline stated above,
Bloom Master Fund does not intend to take further action on this matter. And,
so long as Capna Intellectual and Tierra Grow do not use the “Bloom” mark in
connection with the manufacture and sale of cannabis in Arizona, Bloom
Master Fund does not intend to take action thereon either. That said, Bloom
Master Fund encourages Capna Intellectual and Tierra Grow to take care to
use its trade names in a way that makes it clear to consumers that Capna
Intellectual and Tierra Grow are not affiliated in any way with Bloom Master
Fund or the “Bloom” marks.

       On the other hand, if Capna Intellectual and/or Tierra Grow declines to
cooperate with this attempt to reach a reasonable resolution, it will be clear
that Bloom has no choice but to file a lawsuit to protect its legal rights. If that
happens, Bloom will seek the injunctive relief, damages, penalties, costs, and
fees set forth above, as well as interest at the maximum rate permitted by law.
I continue to hope we can avoid that.
      Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 35 of 58

Capna Intellectual
Tierra Grow Management, LLC
January 19, 2021
Page 7

      This letter is being sent in a good faith attempt to resolve this situation
without judicial intervention, and nothing herein should be construed as a
waiver, relinquishment, or election of rights or remedies by Bloom, all of which
are expressly reserved. I look forward to your written response. Please feel free
to contact me with any questions or concerns.

                                Sincerely,

                                MAY POTENZA BARAN & GILLESPIE,
                                P.C.



                                Michelle L. Mozdzen




Enclosures:
  1. Exhibit A – BLOOM mark
  2. Exhibit B – PR News

Cc:
   1. Client (via email only)
   2. File
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 36 of 58
ase 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 37 of 5
e 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 38 o
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 39 of 58
BLOOM BRANDS is Launching Strain-Focused Cannabis Vapes Just in Time for Arizona's Rec... Page 1 of 3
          Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 40 of 58




  BLOOM BRANDS is Launching Strain-
  Focused Cannabis Vapes Just in Time
  for Arizona's Recreational Market
  BLOOM strives to make every day a good day through tasteful experiences for
  cannabis consumers globally




  NEWS PROVIDED BY
  Capna Intellectual ○
  Nov 18, 2020, 07:00 ET




  LOS ANGELES, Nov. 18, 2020 /PRNewswire/ -- Capna Intellectual, the CPG company
  behind one of the largest multi-state cannabis brands, BLOOM BRANDS, announced
  today their partnership with Tierra Grow to bring BLOOM's acclaimed vape line to
  Arizona in January 2021. Arizona will be the 6th state where the company is launching
  its products through brand licensing deals.


  "Arizona is an experienced medical market with seasoned cannabis consumers. They
  expect vape products to deliver strain-specific effects and flavors akin to the flower.
  BLOOM delivers these complex strain profiles in an authentic and accessible way. Our
  vape strains are some of the best-reviewed and most successful in the market today.
  We're confident we can become Arizona's new favorite vape brand, and we're looking
  forward to joining the cannabis community there," said Casey Ly, Chief Revenue Officer
  of Capna Intellectual.




https://www.prnewswire.com/news-releases/bloom-brands-is-launching-strain-focused-cannabis-v... 1/19/2021
BLOOM BRANDS is Launching Strain-Focused Cannabis Vapes Just in Time for Arizona's Rec... Page 2 of 3
          Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 41 of 58

  Tierra Grow, a rising cannabis producer and manufacturer with over five years of
  experience is known for their superior flower and compliant operating practices. Both
  Capna Intellectual and Tierra Grow have excelled in the medical market and share core
  product values, establishing a strong partnership predicted to thrive in Arizona's new
  recreational market.


  "We have been exploring opportunities to expand our territories and had our eyes on
  Arizona for quite some time. Now, Arizona's healthy medical market is preparing to
  transform into recreational in 2021, and Tierra Grow is in an excellent position for the
  transition. Just as Capna, the company has been developing their craft for years, and we
  trust that this partnership will support AZ consumers looking for a consistent, authentic
  cannabis experience." said Vitaly Mekk, CEO at Capna Intellectual.


  BLOOM's unique position within the industry allows the brand to consistently deliver
  the best-tasting cannabis products unrivaled in effects and overall experience. Capna
  Intellectual will bring four classic BLOOM Vape strains and three BLOOM Live strains in
  half and full grams to AZ dispensaries starting January 2021.


  To learn more about BLOOM BRANDS, visit https://thebloombrands.com/.


  About Capna Intellectual


  Based in Los Angeles, Capna Intellectual specializes in developing consumer packaged
  goods for the cannabis market. Capna Intellectual is best known for creating the Bloom
  Brand, sold in California, Nevada, Washington, New Mexico, and Oklahoma. Since 2015,
  Capna Intellectual's team has driven product innovation while implementing the
  strictest operating procedures to ensure compliance, consistency and quality.


  About Tierra Grow




https://www.prnewswire.com/news-releases/bloom-brands-is-launching-strain-focused-cannabis-v... 1/19/2021
BLOOM BRANDS is Launching Strain-Focused Cannabis Vapes Just in Time for Arizona's Rec... Page 3 of 3
          Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 42 of 58

  Based out of Phoenix, Tierra Grow uses innovative techniques to ensure we grow the
  highest quality flower for Arizona Medical Marijuana patients. Our mission has always
  been to cultivate the best possible Cannabis on a large-scale. Tierra Grow not only
  serves the Arizona community through it's premium flower but also serves as a
  foundation to our sister companies, Core Concentrates and Mockingbird Botanicals, by
  supplying premium seed to sale Cannabis for their products as well.


  For media inquiries or interviews, please contact:
  Cristina Burlacu, Capna Intellectual
  cristina@thebloombrand.com


  For investor inquiries, please contact:
  Casey Ly, Capna Intellectual
  casey@thebloombrand.com


  SOURCE Capna Intellectual




https://www.prnewswire.com/news-releases/bloom-brands-is-launching-strain-focused-cannabis-v... 1/19/2021
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 43 of 58




                                    EXHIBIT 4
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 44 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 45 of 58




                                    EXHIBIT 5
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 46 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 47 of 58




                                    EXHIBIT 6
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 48 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 49 of 58




                                    EXHIBIT 7
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 50 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 51 of 58




                                    EXHIBIT 8
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 52 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 53 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 54 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 55 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 56 of 58




                                    EXHIBIT 9
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 57 of 58
Case 2:21-cv-01116-DJH Document 18 Filed 07/02/21 Page 58 of 58
